                                         Case 5:17-cv-00220-LHK Document 1236 Filed 01/10/19 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT
                                   9                                 NORTHERN DISTRICT OF CALIFORNIA

                                  10     FEDERAL TRADE COMMISSION,                          Case No. 17-CV-00220-LHK
                                                        Plaintiff,                          ORDER GRANTING IN PART AND
                                  11
                                                                                            DENYING IN PART ERICSSON'S
                                                 v.                                         ADMINISTRATIVE MOTION TO
                                  12
Northern District of California




                                                                                            SEAL
 United States District Court




                                  13     QUALCOMM INCORPORATED,
                                                                                            Re: Dkt. No. 1233
                                                        Defendant.
                                  14

                                  15          Ericsson publicly filed versions of the documents it seeks to seal. The Court assumes this
                                  16   was an inadvertent error. As a result, the Court locked down the documents to be sealed within
                                  17   less than an hour and a half of Ericsson’s filing. After applying the compelling reasons standard,
                                  18   the Court rules on Ericsson’s motion as follows. Ericsson shall publicly file a redacted version of
                                  19   the below documents consistent with this order by Friday, January 11, 2019, at 5:00 p.m.
                                  20            Document                      Portion of Page                          Ruling
                                        Petersson Deposition          170:18-171:18; 171:25-172:4        GRANTED.
                                  21    CX4155                        §§ 2.1, 3.44                       GRANTED.
                                  22    JX0120                        Entire exhibit                     GRANTED as to JX120-18 and
                                                                                                         JX120-22, but otherwise
                                  23                                                                     DENIED.
                                        Lasinski Demonstrative        % numbers in row Ericsson/HTC      GRANTED.
                                  24
                                       IT IS SO ORDERED.
                                  25
                                       Dated: January 10, 2019                         ____________________________________
                                  26                                                   LUCY H. KOH
                                                                                       United States District Judge
                                  27

                                  28                                                    1
                                       Case No. 17-CV-00220-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART ERICSSON'S ADMINISTRATIVE MOTION TO SEAL
